DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-18 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck US Patent Application Publication 2012/0277713 in view of Robertson USPN 5026364.  
As to claims 1 and 20, Raycheck teaches a disposable absorbent article 20 for wearing about the lower torso of a wearer, the disposable absorbent article comprising: a first waist region 36, a second waist region 38, a crotch region 37 disposed between the first and second waist regions; a first waist edge 14 and a second waist edge 14; and a first longitudinal edge 12 and a second longitudinal edge 12 (Figure 1); wherein the disposable absorbent article comprises a chassis comprising: 
1.) a topsheet 24; 
2.) a backsheet 26; and 
3.) an absorbent core 28 disposed between the topsheet 24 and the backsheet 26; wherein the disposable absorbent article further comprises a leg gasketing system 70; wherein the leg gasketing system 70 comprises a web of material forming an inner cuff 71 and an outer cuff 74; 
wherein the inner cuff 71 comprises an inner cuff folded edge 72 and an inner cuff material edge 73 and the outer cuff 74 comprises an outer cuff folded edge 75 and an outer cuff material edge 76 (Figure 2), such that the web of material is folded laterally inward to form the outer cuff folded edge 75 and folded laterally outward to form the inner cuff folded edge 72 (Figure 2, paragraph 0048); 
wherein at least a portion of the web of material between the outer cuff folded edge 75 and an inner cuff folded edge 72 is attached to the backsheet in the first waist region 36 (paragraph 0048), the second waist region 38 and the crotch region 37 (Figure 1); and at least a portion of the web of material between the inner cuff folded edge 72 and the outer cuff material edge 76 is attached to the topsheet in the crotch region and first waist region (paragraphs 0048, 0064); and the web of material between the inner cuff folded edge 72 and the outer cuff material edge 76 is unattached to the topsheet in at least a portion of the second waist region is unattached to the web of material between the outer cuff folded edge 75 and the outer cuff material edge 76 in at least a portion of the second waist region (Figures 2-4), forming a leg gasketing system pocket with an opening on an inboard longitudinal edge of the leg gasketing system pocket (near edge 73).

Raycheck teaches does not specifically teach a waist gasketing element.  However, Raycheck at paragraph 0036 teaches Buell et al. USPN 5569234 provides a preferred diaper configuration.  Buell teaches a waist gasketing element 50 comprising a unitary waistcap/waistband 82 (Buell col.16, lines 34).  Buell at col. 16, lines 29-32 further incorporates by reference Robertson USPN 5026334 for a teaching of the structure of waistband 78 wherein the at least one waist gasketing element has an inboard lateral edge 86, an outboard lateral edge 83 (Robertson Figure 3), and two longitudinal edges (Figure 1); the at least one waist gasketing element 78 comprising at least one elastic material (Robertson col. 4, lines 35-37; col. 12, lines 60-63); wherein the at least one waist gasketing element 78 is attached to: 1) the chassis of the disposable absorbent article and 2) the leg gasketing system 60, such that at least a portion of the outboard lateral edge 83 of the waist gasketing element 78 is attached to the chassis and at least a portion of the outboard lateral edge 83 of the waist gasketing element 78 is attached to the web of material forming the leg gasketing system 60 (Robertson Figure 1, col. 5, lines 1-15); and 
wherein the inboard lateral edge 86 of the waist gasketing element 78a,78b – where 78a is one side of the article and 78b is the opposing side of the article- is unattached to the chassis of the disposable absorbent article (Robertson Figure 3; col. 3, lines 25-33). Robertson additionally teaches a leg gasketing pocket 106 for retaining fluids and forming a barrier to fluid leakage (col. 4, lines 18-24).  Robertson teaches the waistcap/waistband has inboard edge 86 spaced unattached and spaced away from the topsheet to form a channel 108 for restrain, contain, and hold body exudates within the diaper 20 (Robertson col. 4, lines 52-64).  It would have been obvious to modify the waistband of Raycheck with a waistcap/waistband of Robertson since Raycheck teaches Buell provides a preferred embodiment of a diaper and since Robertson teaches additional benefits of leakage prevention. 
The second waist gasketing element 78b is attached to leg gasketing system 60 such that at least a portion of the outboard lateral edge 83 of the second waist gasketing element is attached to the chassis (Robertson Figures 1 and 2), and 
At least a portion of the outboard lateral edge 83 of the second waist gasketing element 78b is attached to the web of material forming the leg gasketing system (Roberston Figures 1 and 2);
And where in the inboard lateral edge 86 of the second waist gasketing element 78b is unattached to the chassis of the disposable absorbent article (Roberston Figure 1). 



As to claim 4, the at least one elastic material of the waist gasketing element is an elastic film or an elastomeric nonwoven (Robertson col. 4, lines 35-37; col. 12, lines 60-63). As to claim 5, the outboard lateral edge 83 of the first waist gasketing element 78a is coterminous with the first waist edge of the disposable absorbent article (Robertson Figures 1 and 3). As to claim 6, the outboard lateral edge 83 of the second waist gasketing element 78b is coterminous with the second waist edge of the disposable absorbent article (Robertson Figures 1 and 3). As to claim 8, at least a portion of each of the two longitudinal edges of the first waist gasketing element are attached to the leg gasketing system (Robertson Figure 1). As to claim 10, an entire length of each of the two longitudinal edges of the first waist gasketing element 78 are attached to the leg gasketing system (Figure 1). As to claim 12, the first and/or second waist gasketing element 78 is attached to leg gasketing system 60 over substantially an entire area that the leg gasketing system overlaps with the first and/or second waist gasketing element (Robertson Figure 1). 

As to claim 10, wherein the at least one elastic material of the waist gasketing element 78 is only partially extended when the respective waist region is fully extended (Robertson col. 18, lines 15-29).As to claims 13-15, Raycheck/Robertson does not specifically teach the size of the leg gasketing pocket or pocket opening (Robertson Figure 2, element 106). However, Robertson does teach the pocket is spaced to contain and hold body exudates until the diaper is removed from the wearer (col. 4, lines 23-25).  Thus, one having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the size of the pocket needed to retain exudates as taught by Robertson. As to claim 16, the leg gasketing system pocket is free of elastic members (Raycheck Figures 2 and 3 at 73; Robertson Figure 2, element 106). As to claim 17, the leg gasketing system pocket contains one or more snap back elastic – the leg gasketing system contains elastic members 77 in the pocket area of the leg gasket. As to the term ‘snap back’ the examiner interprets this to refer to the elasticity of the material which the elastic members 77 meet as broadly as claimed.
As to claim 18, Raycheck/Robertson teaches wherein the leg gasketing system pocket is joined to the topsheet or backsheet by a series of intermittent bonds (Raycheck paragraph 0065).

6. Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck in view of Lavon et al. USPN 5358500.  Raycheck teaches the present invention substantially as claimed.  Raycheck does teaches the waist gasketing element comprises elastomeric laminates instead of elastic strands.  Lavon teaches an absorbent article having a waist element comprising a waist feature similar to the waist element taught in Robertson, except Lavon additionally teaches an elastic member may comprise strip or strands of elastic material (Lavon col. 34, lines 60-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to substitute elastic strands for the elastomeric laminate since Lavon teaches the strands are functionally equivalent.  Additionally, one having ordinary skill in the art would be able to determine the number of strands needed for a particular application. 


Allowable Subject Matter

7. Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims USPN 10,583,049 in view of Raycheck US 20120277713. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application requires the connection of a portion of the web of material between the inner cuff edge and inner cuff with a portion between the outer cuff and outer cuff edge.  The ‘patent is broader in scope in that it does not require this structure, the claimed structure is obvious over Raycheck who teaches the webs of the inner leg cuff 71 and outer cuff 74 may overlap and be joined together and proximal edges of the outer cuff 74 are bonded to the inner cuff 71 (paragraph 0059) which meets the limitation of the connecting portions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of USPN 10531991 n view of Raycheck US 20120277713. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent requires the connection of a portion of the web of material between the inner cuff edge and inner cuff with a portion between the outer cuff and outer cuff edge. While the present application is broader in scope it does require the material between the inner cuff folded edge and outer cuff folded edge to be attached to the chassis. The claimed structure is obvious over Raycheck who teaches the leg gasketing system joined to the backsheet 25 between the inner cuff folded edge 72 and the outer cuff folded edge 75 (paragraph 0048).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over patent USPN 10537481Claims 1, and 21-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,175,616.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781